 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarmingdale Iron Works, Inc., and Jerry CardulloIron Works, Inc. and Shopmen's Local UnionNo. 445, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO. Case 29-CA-6167April 28, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDAI.EOn November 29, 1979, Administrative LawJudge Norman Zankel issued the attached Decisionin this proceeding. Thereafter, Respondents filedexceptions and a supporting brief, and the Unionfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of exceptions and briefsand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law JudgeRespondents have excepted to certain credibility findings made bythe Administrative Law' Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Produc.ts,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingst'he Administrative Law Judge found that, whenever in the past noagreement had been reached by the time a multiemployer contract ex-pired. Respondent Farmingdale Iron Works Ilnc (herein FIWI, hadsigned -year stipulations extending the term of the expiring agreementsThe exhibits introduced at the hearing show that the stipulation signed in1967 was for a 2-year term, while the multiemployer contract ultimatelynegotiated had a 3-year term, and was adhered to by FIW. he stipula-tion signed in 1970 was for a 3-year term. as was the multiemployer con-tract negotiated in that year to which FIW adhered. The stipulationsigned in 1973 was for 2 years. as was the multiemployer contract negoti-ated in that year and subsequently adhered to by FIW. Thus, in eachyear in which the multiemployer contract was subject to renegotiationthe record shows that FIW abided by the terms of the signed stipulationsuntil a new mulhiemployer contract was negotiated. at which time FIWput into effect the terms of the multiemployer contract Although the du-ration of the stipulations varied. the Administrative Law Judge correctlyfound that FIW had always treated the stipulations as binding obligationsto implement the terms of the new multiemployer contracts upon thecompletion of bargaining.2 he Administrative Law Judge fiound, and we agree, that Respond-ent Jerry Cardullo Iron Works, Inc. (herein JCIW), is an alter go ofFIW. In so conluding, he fould, inter alia, that JCIW "was not actuallyorganized until the New Yorkl State Labor Relations] Board disavowedthe existence of a contract " The State Labor Board decision relating tothe existence of a contract between FIW and the Union was issued onSeptember 23. 1977 Contrary to the Administrative l.aw Judge. howev-er. the record clearly discloses that JCIW was incorporated on August22, 1977. approximately I month before the State abor Board's decisionMoreover, we note that the Administrative Law Judge found that aitwork was transferred to JCIW on September 20. 1977. 3 days before theState Labor Board decision Accordingly, in affirming the AdmilistrativeLaw Judge's conclusion that JCIW is an alter ego to FIW, we place inireliance on any inference that JCIW was frnecd il response Ito the Statelabor IBoard decisionl We also place ino reliance on the facls that JCIWand FIW are represented by the same legal counecl and use the sanme ac-249 NLRB No. 3and to adopt his recommended Order, as modifiedherein.The Administrative Law Judge found, inter alia,that Respondent FIW violated Section 8(a)(5) and(1) of the Act by repudiating its collective-bargain-ing obligations and failing to make contractuallyrequired contributions to benefit funds. Respond-ents contend that any remedy for these violations,as well as the others found,3is barred by Section10(b) of the Act, which provides that "no com-plaint shall issue based upon any unfair labor prac-tice occurring more than six months prior to thefiling of the charge ... ."With regard to the repudiation of the contract asa whole, the Administrative Law Judge found thatuntil September 1977 Respondents did not conveya clear and unequivocal intention to repudiate themultiemployer contract negotiated in 1975 and thatthe charge filed on January 16, 1978, therefore,was timely with respect to the total repudiation ofFIW's collective-bargaining relationship with theUnion. In so doing, he relied, inter alia, on the factthat FIW took steps inconsistent with a claim thatit was not bound by the contract. The Administra-tive Law Judge found particularly significant thefact that FIW, as late as July 5, 1977, participatedin arbitration proceedings, pursuant to the contrac-tual grievance procedures, concerning work assign-ment and FIW's failure to utilize the hiring hall.He emphasized that FIW produced its payroll rec-ords through July 5, 1977, at the arbitration hear-ing, and thereafter allowed the Union to inspectother records relating to the work assignment andhiring hall grievance. We agree with the Adminis-coultant and the same bank Nonetheless, we agree with the Administra-live Law Judge that the other factors relied on by him establish JCIW'saltr go status.Respondents have excepted to the Administrative Law Judge's findingthat JCIW purchased a motor vehicle "having a value of S70,10)." Al-though Respondent now asserts that the ehicle in question was a passen-ger vehicle worth not more than $7.000. the figure cited by the Adminis-trative Law Judge reflects a stipulation entered into at the hearing by allparties In these circumstances, we find no basis for overturning the Ad-miimstrative Law Judge's finding with regard to this purchase. In anyevent. we note that other record evidence indicates that JCIW's out-of-state purchases were more than de minimis regardless of the actual valueof the vehicle in question and we therefore adopt the AdministrativeLaw Judge's findings that JCIW is engaged in commerce. Finally, inview of our adoption of the Administrative Law Judge's finding thatJCIW is an alter ego of FIW, an employer which meets our discretionaryjurisdictional standards. we agree with the Administrative Law Judgethat the Board's jurisdiction attaches to JCIW.:' With regard to Respondents' argument that Sec l(0h) bars complaintallegatitns concernling the transfer of work to JCIW and wage increasesfor those employees who wellt to JCW, ill violation of Sec 8(a)(1),(3.and (5). we note that this conduct clearly loccurrcd within the (Xb)period We agree with the Administrative Law Judge that these viola-tils are ot timle barred We find withiout merit Respondents' apparentargument that l:1W is il hlonger hbligated to bargain with the Union byvlrtue oif FIW's asserted repudia tion of its bargaining obligation motrethan 6 months befre tIh filing if the charges herein, in siewi of our find-ig that such totial alltd titeqcUItocal repudiatoitl did ol o tIccur until Sep-tember 177. within the Il(h) pcriod FARMINGDALE IRON WORKS, INC.trative Law Judge that FIW's conduct outside the10(b) period did not constitute an unequivocal re-pudiation of the bargaining obligation sufficient tobegin the running of the 10(b) period as to FIW'soverall bargaining obligation.However, with regard to the payment of benefitfund contributions, FIW clearly violated the con-tract well before the 6-month period preceding thefiling of the instant charges. Thus, as a result ofmonthly reports from the fund trustees, the Unionwas aware that none of the contributions due afterJune 1976 had been made.4In these circumstances,Respondents contend that any complaint as to thefailure to make these contributions is barred bySection 10(b). While we do not agree that a com-plaint as to these payments is barred in its entirety,we find that Section 10(b) precludes any Boardremedy for FIW's failure to make fund paymentsdue before July 16, 1977, the commencement of the6-month period before the filing of the charge.The Board previously has considered the appli-cation of Section 10(b) to the unilateral discontinu-ance, in the face of a bargaining obligation, ofbenefits which formerly were granted on a periodicbasis. Thus, the Board has held that each denial ofa merit increase to employees whose evaluationspreviously would have entitled them to such an in-crease constituted a separate and distinct violationof the Act which could be remedied upon thefiling of a charge within 6 months after the denialof that particular increase.5The Board further hasheld that the unilateral decision to discontinuemaking benefit fund contributions, like the failureto make periodic wage increases, constitutes a vio-lation of Section 8(a)(5) of the Act.6 Accordingly,we conclude that each failure to make the contrac-tually required monthly benefit fund payments con-stituted a separate and distinct violation of Re-spondents' bargaining obligation and, therefore,that any benefit fund payment due after July 16,' We note that, although the Administrative Law Judge relied on Re-spondents' participation in arbitration proceedings as evidence that Re-spondents' intentions were equivocal with respect to both the cessation offund payments and the total repudiation of the contract, the fund pay-ments were never the subject of an arbitration hearing.a General Motors Acceptance Corporation, 196 NLRB 137 (1972), enfd.476 F.2d 850 (Ist Cir. 1973). See also Allied Products Corporation. RichardBrothers Division, 218 NLRB 1246 (1975). In both cases, merit wage re-views and increases were suspended during initial bargaining with anewly certified union. It is well settled that an employer is obligated tomaintain the status quo during both initial negotiations ad, as here, theterm lf all existing collective-hbargaiting agreement Electri-Fex Compa-ny, 228 NLRB 847 (1977), enfd 570 F2d 1327 (7th Cir 1978). cert.denied 439 U S. 911 (1978)a Peerless Roofing Co.. Ltd., 247 NLRKB No. 72 (1980); Wuyrlne OliveKnoll Farms. Inc.. l'h/a Wayne'i Dairy, 233 NRHB 260 (1976) (employerobligated to continue making pension ad health and welfare colt ribu-tions even after the expiration of the collective-balgaining agreement pro-viding thile basis for such contlribhutions)1977, is subject to the Board's remedial powers.7We shall modify the Administrative Law Judge'srecommended Order accordingly.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, Farmingdale Iron Works, Inc., Farmingdale,New York, and Jerry Cardullo Iron Works, Inc.,Bayshore, New York, their officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph 2(e):"(e) Make all benefit fund payments due on orafter July 16, 1977, to the Union, as required in the1975--78 collective-bargaining agreement."2. Substitute the attached notice for that of theAdministrative Law Judge.I Cf. Continental Oil Company, 194 NLRB 126 (1971) (adherence tomethod of allocating overtime established more than 6 months beforefiling of complaint does not constitute a unilateral change within the10(b) period and, therefore, is not a continuing violation). See also Ron*-itTeller. Inc., 96 NLRB 608 (1951) (no complaint may issue based uponbare presumption of continuity of an unlawful practice-suspension ofwage reviews-which occurred prior to the 6-month period).8 The Administrative Law Judge recommended that contributions dueto the various contractual benefit funds, as well as other matters subjectto the make-whole directives of his recommended Order, bear interest as,set forth in, inter alia, Florida Steel Corporation, 231 NLRB 651 (1977)However, because the provisions of employee benefit fund agreementsare variable and complex, the Board does not provide at the adjudicatorystage of a proceeding for the addition of interest at a fixed rate on unlaw-fully withheld fund payments. Merryweather Optical Company, 240 NLRBNo. 169, fn. 7 (1979). We leave to the compliance stage the question ofwhether Respondent must pay any additional amounts into various bene-fit funds in order to satisfy our make-whole remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provisions in the documents governing the fundand, if there are no governing provisions, by evidence of any loss directlyattributable to the unlawful withholding action, which might include theloss of return on investment of the portion of funds withheld, additionaladministrative costs, etc., but no collateral losses.APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any union99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelywith Shopmen's Local Union No. 445, Interna-tional Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, as theexclusive representative of all employees in thefollowing appropriate bargaining unit:All production and maintenance employeesengaged in the fabrication and/or manufac-ture of all ferrous and non-ferrous metals,iron, steel and other metal products or in themaintenance of machinery and equipmentemployed by us at our Farmingdale andBayshore, New York locations, excludingoffice clerical employees, guards, and all su-per\ isors as defined in the National LaborRelations Act, as amended.WE WILL NOT unilaterally transfer bargain-ing unit work to other locations or otherwisechange your wages, hours, and other termsand conditions of employment without priorbargaining with the above-named Union.WE WIl.L NOT unilaterally withdraw recog-nition from any labor organization which isyour collective-bargaining agent.WE WILL NO unilaterally refuse to honorand abide by the terms of any collective-bar-gaining agreement which is in effect betweenus and a union which represents you.WE WI.l.L NOT in any like or related mannerinterfere with, restrain, or coerce you in thefree exercise of any of the rights set forthabove.WE WILL apply the terms of the 1975-78collective-bargaining agreement with theabove-named Union to our employees whowere in the appropriate bargaining unit per-forming ornamental iron operations betweenJuly 1, 1975, and June 30, 1978.WE WIL.L make vhole each employee in theappropriate bargaining unit between July 1,1975, and June 30, 1978, by paying each ofthem, with interest, all moneys due under theterms of the 1975-78 collective-bargainingagreement referred to above.WE WILL pay to the above-named Union allmoneys due on or after July 16, 1977, as bene-fit fund contributions under the terms of the1975-78 collective-bargaining agreement.WE WILL bargain with the above-namedUnion about the effects of our decision totransfer our ornamental iron work from ourFarmingdale to our Bayshore. New York, fa-cility.FARMINGDALE IRON WORKS, INC.JERRY CARDULLO IRON WORKS, INC.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard before me on December 11-14, 1978, inFarmingdale, New York, and on July 18 and 19, 1979, inBrooklyn, New York. The original charge was filed onJanuary 16, 1978, and was amended on February 21. OnJune 20, 1978, the Regional Director for Region 29 ofthe National Labor Relations Board issued a complaintand notice of hearing alleging that Farmingdale IronWorks, Inc. (FIW), and Jerry Cardullo Iron Works, Inc.(JCIW), hereinafter jointly referred to as Respondents orindividually by their separate names or initials, violatedSection 8(a)(l), (3), and (5) of the National Labor Rela-tions Act, as amended, hereinafter called the Act. Thecharge and its amendment were filed by Shopmen'sLocal Union No. 455, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO, hereinafter called the Union.In essence, the complaint alleges that FIW and JCIW,as a single employer or by virtue of an alter ego orsuccessorship relationship, refused and failed to bargaincollectively in good faith with the Union by refusing tohonor a collective-bargaining agreement alleged to existbetween the parties. Further, it is alleged that FIW dis-continued the ornamental iron operations and unlawfullyshifted that function to JCIW, which allegedly had beenorganized for the express purpose of evading Respond-ents' collective-bargaining duties. Finally, the complaintalleges that FIW unilaterally withdrew recognition fromthe Union, and that JCIW has unlawfillly failed to grantthe Union recognition as the collective-bargaining agentof the ornamental iron employees of JCIW; and thatboth Respondents have unilaterally changed the termsand conditions of employment of those ornamental ironemployees.Respondents filed a timely answer which admitted cer-tain allegations, but denied the substantive allegations ofthe complaint and also denied that they had committedany unfair labor practices.Respondents interpose three affirmative defenses: (1)that the instant proceeding is improperly brought be-cause a decision of the New York State Labor RelationsBoard had resolved the Union's representative status andthat such adjudication is entitled to comity; (2) that theinstant action is barred by the Act's statute of limitations;and (3) that no contract existed between the partieswhich could effectively be the basis of a remedial orderherein.All issues were fully litigated at the hearing; all partieswere represented by counsel and were afforded full op- FARMINGDALE IRON WORKS, INC.101portunity to examine and cross-examine witnesses, to in-troduce evidence pertinent to the issues, and to engage inoral argument. Counsel for all parties submitted post-hearing briefs. All arguments oral and written have beencarefully considered.Upon the entire record, my observation of the wit-nesses and their demeanor in the witness chair, and uponsubstantial, reliable evidence "considered along with theconsistency and inherent probability of testimony" (Uni-versal Camera Corp. v. N.L.R.B., 340 U.S. 474, 496(1951)), I make the following:FINDINGS OF FACTI. JURISDICTIONFIW, a New York corporation, maintains its principaloffice and place of business at 105 Florida Street, Farm-ingdale, New York. At all material times herein, FIWhas been engaged in the manufacture, sale, and distribu-tion of structural and ornamental iron and steel buildingmaterials and related products.During the calendar year immediately preceding issu-ance of the complaint, a representative period, FIW pur-chased and caused to be transported and delivered to itsFarmingdale location iron, steel, and other goods andmaterials exceeding $50,000 in value, of which goods andmaterials valued in excess of $50,000 were transportedand delivered to FIW from other entities located in theState of New York, each of which other entities had re-ceived said goods and materials directly from States ofthe United States other than New York.FIW admits, the record reflects, and I find thai it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The record reflects that since on or about September21, 1977, JCIW, a New York corporation, has main-tained its principal office and place of business at 237North Fehr Way, Bayshore, New York. At all materialtimes herein, JCIW has been engaged in the manufac-ture, sale, and distribution of ornamental iron and steelbuilding materials and related products.JCIW contends it does not meet the Board's statutoryand discretionary jurisdictional standards. The recordcontains evidence that during the period December 1,1977, through November 30, 1978, a representativeperiod, JCIW performed services valued at least at$13,000 for entities which themselves are engaged in in-terstate commerce and meet the Board's jurisdictionalstandards. Counsel for the General Counsel, relying uponthe validity of the assertion that JCIW is an alter ego,successor for, and/or single employer with FIW, abbre-viated and curtailed his presentation of additional finan-cial evidence relative to JCIW. Before concluding pres-entation of such evidence, however, it was establishedthat JCIW had purchased $2,548 worth of iron fittingsfrom outside New York State and purchased a motor ve-hicle assembled outside of New York State having avalue of $70,100 from a Ford Motor Company dealer-ship.As I shall find, infra, that JCIW is an alter ego of FIW,I conclude the General Counsel's evidence relative to ju-risdiction over FIW provides sufficient basis to assumejurisdiction over JCIW herein. As an alter ego, theBoard's jurisdiction attaches to JCIW. Accordingly, Ifind that JCIW is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. H.S. Brooks Electric, Inc., et al, 233 NLRB 889 (1977);Joseph E. Cote, d/b/a J. E. Cote, et al., 101 NLRB 1486(1952).In the alternative, I find that the operations of JCIWsatisfy the Board's statutory jurisdiction. The Board,with court approval, has held that a business "affectscommerce" within the meaning of the Act if the effect ofits operations on commerce is more than de minimus. Al-though the proven volume of JCIW's out-of-state busi-ness hardly can be described as extensive, the dollaramount of such purchases of iron fittings and its motorvehicle clearly exceeds the de minimus standard.N.L.R.B. v. Suburban Lumber Company, 121 F.2d 829(3d Cir. 1941), cert denied 314 U.S. 693. SuburbanLumber was quoted with approval in N.L.R.B. v. AuroraCity Lines, Inc., 299 F.2d 292, 231 (7th Cir. 1962), whichheld that the purchase of $2,000 worth of mald ials fromout-of-state sources was more than de minimus. See alsoLamar Hotel, 127 NLRB 885, 886 (1960), and SomersetManor, Inc., 170 NLRB 1647 (1968).The parties agree, the record reflects, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALL..EGED UNFAIR LABOR PRACTICESA. Background and Scenario of Events'The Union and FIW began a collective-bargaining re-lationship sometime in 1967. FIW and the Union enteredinto a series of collective-bargaining agreements. Themost recent undisputed agreement between those partiesexpired on June 30, 1975. Throughout its relationshipwith FIW, the Union had been organized as the exclu-sive collective-bargaining agent for a unit of FIW's pro-duction and maintenance employees, including plant cler-icals, who were engaged in the fabrication and/or manu-facture of all ferrous and nonferrous metals, iron, steel,and other metal products, including plastic products atFIW's Farmingdale, New York, facility.2The unit ex-plicitly excluded employees involved in erection, installa-tion, or construction work.The record shows that Frank Cardullo, president ofFIW, and Meyer Tessler, the Union's business agent,signed a stipulation which extended the parties' mostrecent agreement from July 1, 1975, to June 30, 1976.The instant allegations evolve from the claim of FIWthat no contract existed between it and the Union sinceJuly 1, 1976.Substantially all the controlling and essential facts are undisputed.Thus, the facts recited in this section are a composite of the credited tes-timony of the General Counsel and the Respondents where they agreedor which otherwise appears uncontradicted Where variations deemedmaterial exist, they are discussed and resolved. Although only the factsconsidered relevant to the issues are recited, I have considered all matterslitigated and arguments of counsel made upon them. Accordingly, omit-ted matter is deemed not credible, irrelevant, or superfluous2 In agreement with the parties, I find this particular group of employ-ces an appropriate unit for purposes of collective bargaining 102DECISIONS OF NATIONAL LABOR RELATIONS H()OARDFIW was not a member of the multiemployer bargain-ing association with which the Union had negotiated theaforementioned contracts. Nonetheless, an historical pat-tern developed by which the collective-bargaining rela-tionship between FIW and the Union had been main-tained. Thus, the Union and the Allied Metal Industries,Inc., a multiemployer association which assumed, interclia, responsibly for negotiation of contracts with theUnion, periodically met with the Union to negotiate suc-cessor agreements. Each of these agreements constitutedthe pattern upon which various independent employerssuch as FIW continued their contractual relationshipwith the Union. If ever negotiations between the em-ployer association and Union had not culminated in anagreement at the expiration of a particular contract, so-called extension "stipulations" had been signed betweenthe Union and the independent employers. Normally,those "stipulations" extended the terms of the expiringagreement for I additional year. Those "stipulations"contained specified modifications and changes whichwould be effective during the term of the extension.No new agreement had been fully negotiated betweenthe employer association and the Union by June 30,1975. The Union struck the employer-members of the as-sociation and also the independent employers. That strikebegan in July 1975 and continued until January 1976.Tessler testified, without contradiction,athat in earlyJuly 1975 he visited Cardullo and presented him with ablank stipulation. According to Tessler, whom I creditbecause of related admissions (noted infra) by Cardulloand because FIW was later picketed, Cardullo refused tosign the stipulation. Thus, the Union began a strike atFIW on July 5, 1975. That morning Tessler telephonedCardullo. Tessler asked Cardullo to visit him to sign anextension stipulation. Later that day, Cardullo went toTessler's house. There, Cardullo and Tessler signed a I-year extension stipulation (G.C. Exh. 9). It is that docu-ment which FIW claims is the terminal agreement be-tween it and the Union.As indicated, the July 5 stipulation extended the par-ties' contractual relationship for an additional year, ex-plicitly bearing the typewritten dates July 1, 1975, toJune 30, 1976. The remaining substantive portions of thestipulation are handwritten. With reference to duration,the stipulation provided "If a longer term contract is ne-gotiated in the industry then the parties shall adopt andaccept the changes made for the period after the firstyear." Some of the quoted words apparently ran off theright side of the xeroxed copy of the stipulation receivedin evidence. I have adopted Tessler's oral statement ofthe full text relative to the duration.Respondents, through Cardullo's testimony, urge thatthe Union, through Tessler, engaged in some sort of chi-canery when the stipulation was presented for signature.Thus, Cardullo testified he had signed only a -year ex-tension on July 5, and that no other explanation was pro-vided by Tessler on that date. Tessler testified he dis-cussed each item of the stipulation with Cardullo on July5. Specifically as to duration, Tessler testified he advisedCardullo that the ultimate termination date would coin-" Cardullo was not asked to deny this aspect of Tessler's testimony,cide with whatever date would be negotiated betweenthe Union and the multiemployer association. I creditTessler. His explanation is consistent with the parties'collective-bargaining history. His description of the dura-tion language comports with that history and is identicalto the typewritten copy of the stipulation (Resp. Exh. 6)which purports to be a conformed, but unsigned, copy ofthe July 5 stipulation.I find Cardullo's testimony (and Respondents' position)self-contradictory as to the use to be made of the July 5stipulation. As indicated immediately above, Respondentsrefute the use of that stipulation for any purpose otherthan to show FIW was contractually bound to the Uniononly through June 30, 1976. To so find requires the con-clusion that the stipulation did not contain the paren-thetical language quoted above when Tessler presented itto Cardullo for signature. Cardullo's testimony implicitlysuggests the Union engaged in such an alteration. Indeed,Cardullo explicitly claimed that the typewritten versionof the stipulation is not the same as the handwritten doc-ument. Despite this claim, Cardullo admitted that he didnot compare the language of the typed stipulation to theone he signed on July 5. I consider such unfoundedcharges, in the surrounding circumstances, elementswhich adversely impact upon Cardullo's veracity. As al-ready stated, Tessler's testimony regarding the durationprovision of the July 5 stipulation is inherently consistentwith prior dealings between the parties. It is logical thatthe stipulation would contain a reference to a longercontract term.Based upon the foregoing discussion concerning theduration language of the July 5 stipulation, I find thatFIW entered a I-year extension agreement with theUnion by which FIW agreed to be further bound in ac-cordance with what would be negotiated between themultiemployer association and the Union.After the Union settled its strike with the multiem-ployer association members in January 1976, those par-ties signed a new collective-bargaining agreement. Thatagreement was effective retroactive to July 1, 1975. Thecontract was to continue in effect through June 30, 1978.The Union prepared copies of the newly negotiated 3-year agreement for signature of the various independentemployers which had signed extension stipulations.Sometime during the spring of 1976 Tessler requestedFIW to sign the full agreement. It is undenied that FIWhas not complied with this request. Despite this, FIWcontributed to the various union benefit funds throughJune 30, 1976. Apparently, FIW maintained in effect allother terms and conditions of the expired 1975 agree-ment, together with the July 5, 1975, extension stipula-tion, until July 1, 1976.Cardullo consulted his attorney, William C. Morrell,Esq., during July 1976. Cardullo apprised Morrell thathe signed the July 5, 1975, extension agreement but re-fused to sign the conformed typewritten copy. Cardulloalso told Morrell he declined to sign the full 3-yearagreement when it was presented during the spring of1976. He asked Morell's opinion as to the legal obligationof FIW to the Union. Morrell advised Cardullo that arepresentation petition should be filed with the New FARMINGDALE IRON WORKS, INC.103York State Labor Relations Board to obtain an electionamong the affected employees.On August 18, 1976, FIW filed a representation peti-tion signed by Cardullo with the New York State LaborRelations Board. That board conducted two hearingsupon the petition, but did not issue a decision until Sep-tember 23, 1977. In its decision, the state labor boardfound no contract bar, and ordered an election amongthe employees of FIW. An election was conducted onOctober 7, 1977. The results were inconclusive. Objec-tions were later filed. The state labor board ultimatelyvacated all its proceedings on October 19, 1978, appar-ently because the Board asserted jurisdiction in the in-stant matter.The 3-year agreement signed by the Union and themultiemployer association contains a grievance and arbi-tration procedure. The Union used this procedure withthe participation of FIW. Thus, on July 5, 1977, an arbi-trator chosen by FIW and the Union conducted a hear-ing over the Union's contention that FIW had improper-ly assigned bargaining unit work to nonunit employees inviolation of the contract. Both FIW and the Union ap-peared at the hearing and were represented by counsel.FIW delivered its payroll records from July 1, 1975, toJuly 5, 1977, the date of the arbitration hearing. Thereaf-ter, FIW complied with the Union's request for inspec-tion of the records relevant to that arbitration proceed-ing.Additionally, the record reveals FIW failed to makepayments to the Union's welfare, pension, and sick leavefunds after May 1976. Thus, the Union began a series ofarbitration proceedings against FIW to collect the fundcontributions it claimed to be due from FIW. FIW par-ticipated in these arbitrations. Attempts at settling theissues were made.Meanwhile, in August 1977, the Union had initiatedanother arbitration proceeding claiming FIW failed topay the wage provided in the 1975-78 collective-bargain-ing agreement. The parties selected an arbitrator. On De-cember 27, 1977, Arbitrator Edward Levin conducted ahearing upon the wage rate grievance. The Union'scounsel, Ms. Erenstein, asked Morrell for certain docu-ments the Union had subpenaed. Morrell said he wouldcomply with the subpena only for the period July 1,1975, to June 30, 1976. Morrell asserted that the NewYork State Labor Relations Board had ruled the partieshad only a -year contract. Morrell claimed he was notobligated to produce records for any period of timebeyond that 1 year. Further, it is undisputed that Morrellsaid FIW did not recognize that it had a collective-bar-gaining agreement with the Union for any period inexcess of I year from July 1, 1975. (Morrell was, ofcourse, referring to the state labor board's decision thatthere was no contract bar to the employer's representa-tion petition).Concurrent with the activity described above was theinception of JCIW. As earlier indicated, FIW originallyfabricated both structural and ornamental iron and steelproducts. During such operations, Frank Cardullo (here-inafter called Frank) was president and his son, JerryCardullo (hereinafter called Jerry), was vice president.At that time Frank, his wife, Jerry, and two other sonseach owned 40 shares of FIW stock. Jerry's job at FIWwas to "run" the ornamental iron operations. He had fullresponsibility for that work. He made price estimates,field measurements, and customer contracts. He general-ly supervised the ornamental iron operations for FIW.JCIW was incorporated in September 1977. JCIWbegan functional operations on September 21, 1977, withthe same equipment and employees formerly used to per-form the ornamental work at FIW. For the first 2months of JCIW's operations, it used order and invoiceforms bearing the FIW designation. Many of the custom-ers of JCIW were identical to those of FIW. Documentsin evidence reflect that the first group of jobs performedby JCIW had been estimated and contracted by Jerrywhile working for and in the employ of FIW. Undeni-ably, the specific work performed by Jerry and the fouremployees who came to JCIW from FIW was identicalto that at FIW. It is conceded that FIW did not notifythe Union concerning the elimination of ornamentalwork, nor the relocation of unit employees.The initial capital of JCIW was in the form of an in-terest-free loan for $11,000 from Jerry's mother. Thatmoney was derived from a joint account between Jerry'smother and Frank, his father. Morrell is the attorney forJCIW and FIW. Both corporations use the same ac-countant, maintain their bank accounts at the same bank,and are represented by the same labor counsel in the in-stant proceedings.It is admitted that JCIW consistently has failed and re-fused to recognize and bargain collectively with theUnion as the exclusive representative of any JCIW em-ployees.B. Analysis1. The affirmative defensesa. The contract and comity issuesI perceive Respondents' affirmative defenses numbered1 and 3 to be interwoven. In the third affirmative defenseit is asserted no contract existed between the Union andeither Respondent after June 30, 1976, the expirationdate of the FIW-Union July 5, 1975, extension agree-ment. In the first affirmative defense, it is urged that thestate labor board's finding that no contract bar existed toa representation election effectively disposes of the pres-ent contract issue and should be given full force andeffect by the NLRB.As indicated, supra, it is true that the state labor boarddeclared no contract existed between FIW and theUnion after June 30, 1976. However, that decision hadbeen vacated after the NLRB assumed jurisdiction overthe instant matter. Against such a backdrop, I find Re-spondents' "comity" defense anachronistic. Whateversubstance this defense may have had, if any, is vitiatedby the order vacating the state labor board's decision.Even Respondent's brief suggests effective abandonmentof this particular defense. Thus, though Respondentshave made numerous other arguments in their defense,the comity issue is not separately argued.The case of Oxford Structures, Ltd., Debtor-In-Posses-sion, 245 NLRB No. 151 (1979), provides guidance in re- 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolving the first affirmative defense. The Oxford casecontains dissimilar, but analogous, facts. In that case, theBoard adopted pro forma the observation of Administra-tive Law Judge Giannasi that revocation of a disaffir-mance of a collective-bargaining agreement undercut the"very premise of Respondent's defense." In Oxford, analleged alter ego contended it had no bargaining obliga-tion to a union because a bankruptcy judge had enteredan order disaffirming the existence of a collective-bar-gaining agreement between the union and the allegedalter egos predecessor. The disaffirming order was laterset aside.I conclude that the Oxford case supports my conclu-sion that once another forum has vacated or set aside anorder or decision which might have impacted uponNLRB jurisdiction, there no longer exists any reasonablebasis upon which it can be concluded that the action ofsuch other forum should be accorded any recognition.Accordingly, I find there is no merit to the first affirma-tive defense.I now turn to the third affirmative defense by whichRespondents claim no contract existed after June 30,1976. Whether a contract existed after that date is a ques-tion of fact to be determined from the surrounding cir-cumstances.In N.L.R.B. v. Strong, d/b/a Strong Roofing & Insulat-ing Co., 393 U.S. 357, 361 (1969), the Supreme Court ob-served that the Board may, "if necessary to adjudicate anunfair labor practice, interpret and give effect to theterms of a collective-bargaining contract," citingN.L.R.B. v. C & C Plywood Corp., 385 U.S. 421 (1967).Moreover, the Court stated "The Board is not trespass-ing on forbidden territory when it inquires whether ne-gotiations have produced a bargain which the employerhas refused to sign and honor, particularly when the em-ployer has refused to recognize the very existence of thecontract providing for the arbitration on which he now in-sists [emphasis supplied]." 393 U.S. at 361.To determine the issues herein it is appropriate to usethe normal rules of contract offer and acceptance. Pitts-burgh-Des Moines Steel Company, 202 NLRB 880, 888(1973); North Coast Counties District Council of Carpen-ters, etc. (Cotati Cabinet Shop, Inc., d/b/a Cotati CabinetManufacturing Corp.), 197 NLRB 905 (1972). ProfessorWalter H. E. Jeager observes that the formation of con-tracts depends "merely upon manifestations of assent ...[and] it is not true that an intention to accept is of anyimportance except where the acts or words of the of-feree are ambiguous" (Williston on Contracts, 3d ed. §66,p. 213. Moreover, "the nature of the particular acts orconduct and the surrounding circumstances are to beconsidered to determine whether there was in fact a con-tract." 17 Am. Jur. 2d, Contracts §25, p. 360.Respondents agree that the contract issue may be de-termined by resort to the above-stated general principles.However, Respondents urge that the July 5, 1975, I-yearextension agreement is so ambiguous that it cannot bethe foundation of a contract for any longer term. Addi-tionally, Respondents strongly suggest that there existedimproper compulsion upon Frank to sign the extensionagreement.The General Counsel relies upon Kevin Steel Products,Inc., 209 NLRB 493, 499 (1974), remanded on othergrounds 519 F.2d 698 (2d Cir. 1975), as authority for theproposition that the 1975 extension stipulation compriseda lawful contract notwithstanding the fact that some spe-cific terms remained for future negotiations. He arguesthat the extension agreement cannot be voided forvagueness. I agree with the General Counsel that KevinSteel controls the disposition of the contract issue.First, I conclude that Respondents have expounded acircuitous argument. The thrust of the defense is notclearly apparent. On one hand, Respondents impliedlysuggest the extension stipulation was signed "underduress." The logical result of such a contention is a dec-laration that even the extension stipulation is void abinitio. However, Respondents do not explicitly make thisargument. Instead, they concede the viability of a 1-yearagreement. I consider these contrary contentions.Second, Respondents' defense is based upon a falaciouspremise that there is an ambiguity in the extension agree-ment. As noted, Respondents urge that the ambiguityarises from an uncertainty in the reference to an "indus-try contract to be negotiated." I find that the quoted lan-guage provides sufficient definitive parameters to bringthe instant matter within the ambit of Kevin Steel.In Kevin Steel, the Board was confronted by a re-spondent employer's contention that an agreement wasnot legally binding because it was too vague and indefi-nite. Specifically, the agreement did not particularize thewage rates and other terms that would apply to that em-ployer after the union reached an agreement with otheremployers in the area. The Kevin Steel agreement inquestion provided only that the respondent would bebound by whatever terms and conditions were negotiat-ed with such other employers. This precise situation at-tends the instant proceeding.In Kevin Steel, the Board, citing its Decision in SheetMetal Workers' International Association, Local Union No.270 (General Sheet Metal Co.), 144 NLRB 773 (1963),held that the extension agreement was not void for un-certainty. In the latter cited case, there exists yet anotherfactor present herein. In both cases, the executory termswere to be negotiated by the union with a multiemployerassociation of which the respondent employer was not amember. Thus, the Kevin Steel and Sheet Metal cases, incombination, compromise a context virtually factually in-distinguishable from the instant matter.In skeletal form, the contract issue is relatively simple.Confronted with an economic strike in July 1975, FIWsigned an extension stipulation as it had done in the past.(The documentary evidence shows that Frank hadsigned such agreements on January 22, 1970, and August22, 1973.) As already indicated, this had been industrypractice. Other than the fact that a strike was in progressat FIW when the July 5, 1975, extension agreement wassigned by Frank, the record is bare of any evidence ofcoercion or duress. Thus, FIW was not subjected to anypressure other than that which is normally found result-ing from legitimate economic muscle flexing. According-ly, I find that insufficient evidence exists upon which toconclude that the extension agreement was void in its in--------- __ FARMINGDALE IRON WORKS, INC.10sception. In these circumstances, I conclude that the Gen-eral Counsel's decisional authority supports his position.In Sulimmer Home For the Aged, 226 NLRB 976 (1976),the Board observed, in footnote 3, that:...Kevin Steel deals with the situation in whichparties signed or accept an interim agreement stipu-lating that the agreement will be supplemented orsuperseded by other agreements to be negotiated inthe future. The Board in such instances has upheldthe validity of such interim agreements against thecontention that they are voided for uncertainty.Such a result is clearly in accord with familiar con-tract law principles.I adopt the Board's statement quoted immediatelyabove as exceedingly applicable herein. It provides theresult which I conclude was the clear intention of theparties when the extension agreement was signed. Thecredited testimony shows that Tessler specifically ex-plained that the duration of the extension stipulationwould be supplemented by the multiemployer contract.This fact, then, was known to Frank when he affixed hissignature to the extension agreement. These facts, cou-pled with the bargaining history between the parties, leadme to conclude, as I do, that on July 5, 1975, a completecollective-bargaining agreement was signed betweenFIW and the Union. Any other result defies both logicand realism. The facts herein clearly reveal that FIWand the Union actually continued their collective-bar-gaining relationship uninterruptedly even beyond the 1year provided by the extension stipulation when theytook part in the various arbitration proceedings describedhereinabove. This tends to confirm, by the parties' con-duct, a mutual understanding of the full import of thecontract between them.Upon all the foregoing, I find no merit to the third af-firmative defense.b. Statute of limitationsRespondents claim that all the "operative facts" oc-curred outside the Board's statute of limitations con-tained in Section 10(b) of the Act. In relevant part, thatsection provides that "no complaint shall issue basedupon any unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Boardand the service of a copy thereof upon the personagainst whom such charge is made." The charge in theinstant proceeding was filed by the Union on January 16,1978. Thus, I am precluded from making unfair laborpractice findings on any matter which occurred earlierthan July 16, 1977.The General Counsel contends that it was not untilDecember 27, 1977, that there was a clear repudiation ofany existing collective-bargaining agreements betweenthe parties. It is this December date which is claimed tobe the effective time from which the 6-month statuteshould be computed.Respondent FIW admittedly "negated" its obligationto the Union by certain conduct in August 1975 whenFIW refused to sign the typed copy of the extension stip-ulation. During the spring of 1976, and at all times there-after, FIW refused to sign the full 3-year agreement ne-gotiated with the multiemployer association. An addi-tional fact not heretofore mentioned is that, by letterdated October 7, 1976 (Resp. Exh. 9), Morrell advisedthe union attorneys that FIW claimed that no moneyswere due the Union for contract contributions beyondJune 30, 1976. Morrell's letter did not explicitly claimthat no contract existed beyond that date. Each of theforegoing incidents occurred long before the 10(b) date.Respondents claim that the instant proceedings are timebarred because these events provided the Union withample notice of principal violations of the Act.Resolution of this issue presents another factual ques-tion. It must be decided whether or not the pre-10(b)date conduct is such as would reasonably provide noticeto the Union that bargaining obligations to it had beenflouted. The General Counsel contends that the 10(b)period did not begin to run until the employees affectedby the unilateral activity were put on notice of it, actual-ly or constructively. As this contention is in accord withclear Board precedent, I agree with the General Coun-sel's position. See, e.g., Southeastern Michigan Gas Com-pany, 198 NLRB 1221 (1972); Wisconsin River Valley Dis-trict Council of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Skippy Enterprises, Inc.),211 NLRB 222 (1974), and Alabaster Lime Company,Inc., 194 NLRB 1116 (1972). The answer to the questionat hand further depends upon whether it can be said thatthe indicia of illegality manifest by Respondents' actionswere unequivocal. Ellis Tacke d/b/a Ellis Tacke Compa-ny, 229 NLRB 1296, 1301-02 (1977).I find that the following evidence strongly militatestoward the conclusion that the General Counsel and theUnion should not be precluded from succeeding in theassertion that the only clear indication of repudiation ofthe bargaining obligation was provided by FIW within 6months of when the instant charge was filed: (a) In ap-parent contradiction to Morrell's October 7, 1976, refer-ences to cessation of fund payments on June 30, 1976,FIW participated in the various arbitration proceedingsduring 1977 and moreover delivered its payroll recordsfrom July 1975 through July 5, 1977, at the arbitrationhearing, and (b) FIW thereafter continued to permit in-spection of even later documents. I conclude that the ac-tions of FIW between June 30, 1976, and into December1977 did not demonstrate with the requisite certainty theintention of FIW to totally repudiate its bargaining obli-gations.Instead, two events, in my view, conceivably comprisean unequivocal repudiation of the bargaining obligationsufficient to begin the operation of Section 10(b). Thefirst is the removal of the unit work from FIW andtransfer to JCIW on September 20, 1977. The record re-veals that the Union was virtually instantaneously awareof this operational change. It is clear that the change wasaccomplished without consultation or discussion with theUnion. I cannot conceive of a more forceful manner inwhich a labor organization might become aware that anemployer has repudiated, or is seeking to repudiate, itsbargaining obligations.The second incident is the one urged by the GeneralCounsel. He argues that Morrell's oral remarks on De- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDcember 27, 1977, form the basis of a clear repudiation. Iagree. On that date, as earlier indicated, Morrell clearlyasserted that the state labor board's decision relievedFIW of the responsibility to produce any records beyondthe I-year period of the extension stipulation. On thatdate also, Morrell bluntly and unequivocally announcedthat FIW did not recognize that any agreement existedbetween it and the Union in excess of that I year.I conclude that the alleged unfair labor practice uponwhich the instant complaint is based occurred with theremoval of the bargaining unit work from FIW. Al-though that date is approximately 3 months earlier thanthe date the General Counsel would have me adopt forpurposes of the 10(b) issue, it nonetheless is comfortablywithin the 6-month period immediately preceding thefiling of the charges herein. Accordingly, I reject Re-spondents' arguments that the Union had actual knowl-edge of the contract repudiation as early as August 1975.To so find would place a serious undue burden uponprospective litigants. In the instant case, the Union easilycould have been lulled into a false sense of security, andimportant employee rights would have been eliminated. Ifind that the various actions taken by FIW in furtheranceof some contractual provisions are simply inconsistentwith its present claim of repudiation at the early datesnow claimed by Respondents to be "operative" herein.Impliedly, Respondents argue that the Union effectivelyhas waived its right to represent the instant unit employ-ees. Presumably, the bases of such argument are that theUnion (1) acquiesced in the refusals by FIW to sign thetyped extension stipulation and the full 3-year multiem-ployer agreement, and (2) participated in the state laborboard's representation hearings and election. I reject Re-spondents' implications. The first basis has been disposedof hereinabove. As to the second, I consider the Union'sconduct in the state labor board's proceedings to be atleast as much a means of protecting its interest in remain-ing bargaining agent as it might be a contrary indication.To encumber the Union with the burden suggested byRespondents requires that the Union possess a fair degreeof clairvoyance. It would have had to know in advancethat JCIW would be later established. The Union wouldhave had to anticipate the alter ego relationship betweenFIW and JCIW which I shall find, infra. Thus, I viewthe Union's state labor board activities as a method bywhich it was protecting its right to continued representa-tion of the affected employees. To conclude otherwisewould be to ignore the Union's conduct which clearlyshows its pursuit of bargaining authority. I refer, ofcourse, to the various arbitration proceedings and effortsto recover overdue fund contributions.In Tide Water Associated Oil Company, 85 NLRB 1096,1098 (1949), the Board long ago announced it is "reluc-tant to deprive employees of. ..rights guaranteed themby the Act in the absence of a clear and unmistakableshowing of a waiver of such rights." Upon the forego-ing, I conclude that no such unambiguous conduct rea-sonably can be attributed to the Union.Upon all the foregoing I find the instant proceedingsare timely and there is no merit to the second affirmativedefense.2. The underlying disputea. The relationship between the CompaniesThe General Counsel and the Union, contrary to Re-spondents, contend that JCIW is the alter ego of FIW,or, at the minimum, that it is FIW's successor.I conclude JCIW is an alter ego of FIW. There arefactors present which conceivably negate such a conclu-sion. Those items are: (a) the virtual absence of a directshowing that that the labor relations policies and prac-tices of both corporations are uniformly controlled; (b)the two corporations are located at separate geographiclocations; and (c) the corporations function with separatebank accounts, separate corporate officials, and separateletterheads and invoices since November 1977.I am, however, persuaded that an alter ego relationshipexists by the following more impressive factors: (1) FIWowns the physical premises which houses JCIW and itsoperations; (2) JCIW was organized to perform exactlythe same ornamental work formerly performed by FIW;(3) the ornamental work of JCIW is performed with theidentical employee complement and supervision (Jerry)at FIW; (4) JCIW operates with the machinery andequipment transferred from FIW; (5) to a great extent,JCIW services the same customers at FIW for ornamen-tal work; (6) the capital contribution to JCIW came fromthe bank account of FIW's owner; (7) the two corpora-tions are represented by identical legal counsel and usethe same accountant; (8) JCIW and FIW use the samebank for their business accounts; and (9) the initial workof JCIW was estimated and planned by Jerry while onthe payroll of FIW.In substance, the items enumerated above clearly dem-onstrate that the sole significant difference betweenJCIW and FIW is that the former is nonunion, whereasthe latter had a bargaining obligation to the Unionherein.Where the asserted alter ego continues to run an oper-ation almost exactly as the entity from which it was nur-tured, the Board consistently has held that entity to bean alter ego. Cagle's Inc., 218 NLRB 603, 604 (1975); Air-port Limousine Service Inc., etc., 231 NLRB 932, fn. 2(1977); Crawford Door Sales Company, Inc., and CordesDoor Company, Inc., 226 NLRB 1144 (1976); P. A. HayesInc. and P. H. Mechanical Corp., 226 NLRB 230, 236(1976).The instant case is not unlike the situation in H. S.Brooks Electric, Inc., et al, 233 NLRB 889. There it wasconcluded that a corporation constituted the disguisedcontinuance of a predecessor organization where it wasformed to avoid the financial strain of a collective-bar-gaining relationship. I find it implausible to accept Re-spondents' descriptions of the events by which FIWstopped producing ornamental iron products and JCIWbegan to do so. The subtle informality of organizingJCIW is eloquent in its simplicity. It loudly belies theseeming innocence of the event. The testimony of Frankand Jerry Cardullo, mutually corroborative in thisregard, simply is illogical and incredible. For example,the record shows that the four employees who left FIWto go to JCIW had extremely long tenure with FIW.Thus, employees Summell, Cruz, Montavani and Capar--------- FARMINGDALE IRON WORKS, INC.107elli had worked for 19, 14, 10, and 6 years, respectively.Despite this, Frank testified to conversations with thoseemployees in which he encouraged them to acceptJerry's offer of employment at JCIW. The ease withwhich the employees were permitted to leave FIW fortheir work at JCIW provides grounds to infer that Frankwas a willing and active participant in the assumption ofthe ornamental work by JCIW. This inference is but-tressed by the earlier noted fact that JCIW's capital con-tribution emanated from Frank's bank account. Jerryhimself testified that there is no written agreement torepay the unsecured, interest-free $11,000 contribution.In any event, the record shows that at the time of theinstant hearing JCIW has repaid none of that money.In a similar vein, Jerry's testimony of the organizationof JCIW is improbable. Jerry claimed that months beforehe actually incorporated JCIW he advised his motherthat he would set up an ornamental business. Jerryclaimed that he did not advise Frank of such a decisionuntil the end of August or September. Both Frank andJerry testified that they had had business disagreements.Thus, Jerry asserted that he spoke to the accountant asearly as May 1977 and to his attorney in July-bothbefore speaking to Frank. It simply is incredible that nei-ther the accountant nor attorney would have at least ad-vised Jerry to consult his father regarding his plans,which were anticipated to totally decimate an entirephase of the FIW production operations. Ornamentalwork comprises approximately one-third of the total pro-duction operations of FIW. To permit so substantial aportion of a business to be eliminated in the casualmanner portrayed by Respondents is illogical. It simplydefies industrial reality.Jerry's own testimony tends to diminish the purportedspontaneity of the organization of JCIW. Jerry testifiedthat he had problems with Frank at FIW concerningpricing and volume. According to Jerry, he wantedmore ornamental work at a lesser price to customers, butFrank wanted less work at higher prices. Jerry testifiedthis was a perpetual problem. It existed, in Jerry's words,"when I started working with my father ... once Istarted taking care of the railing part of the business."This testimony is contradictory to that of Frank, whotestified that, when he consulted Morrell in July orAugust 1976, FIW had been the recipient of continuousdunning by the Union for overdue benefit payments.Events themselves contradict Jerry's assertion. Thus,JCIW was not actually organized until the state laborboard disavowed the existence of a contract betweenFIW and JCIW. As if to confirm the state labor board'sdecision, JCIW was formed.I find the organization of JCIW a sham. The oper-ations of JCIW were a department of FIW. Nothing ma-terial has changed. I conclude that there is substantialevidence in this record to find, as I do, that JCIW is buta disguised continuance of FIW. Indeed, JCIW virtuallyexists at the sufferance of FIW. This conclusion isreached by noting that JCIW was fully capitalized withfunds given by Jerry's mother and a building owned byhis father, who also contributed personnel and operatingequipment. In sum, I find the essential ingredients of analter ego described by the Board in the Crawford Doorcase, supra, to be satisfied herein.In view of my finding that JCIW is the alter ego ofFIW, I deem it unnecessary to engage in an in-depth dis-cussion and analysis of the alternative theory that JCIWis a successor company. It suffices, based upon my factu-al findings concerning the operation of JCIW, to declarethat I would also conclude and find that JCIW is a suc-cessor employer to FIW, particularly because it appearsthat the employing industry remains the same. La-RonCorporation d/b/a Precision Carpet, Inc., 223 NLRB 329(1976); Lincoln Private Police, Inc. as Successor to Industri-al Security Guards. Inc., 189 NLRB 717 (1971); Mainte-nance Incorporated, 148 NLRB 1299(1964).b. The refusals to bargainAs it has been found above that JCIW is the alter egoof FIW, and as the parties agreed upon the basic unit de-scription at the 1'earing, I hereby conclude that the fol-lowing unit is appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All production and maintenance employees engagedin the fabrication and/or manufacture of all ferrousand nonferrous metals, iron, steel, and other metalproducts, or in the maintenance of machinery andequipment, employed by Respondents at theirFarmingdale and Bayshore, New York, shops, ex-clusive of office clerical employees, guards and allsupervisors as defined in the Act.Inasmuch as I have found FIW contractually bound tothe Union until June 30, 1978, I now find JCIW was sim-ilarly bound by virtue of its status as alter ego. In EasternWashington Distributing Company, Inc., 216 NLRB 1149,1153 (1975), the Board stated:The existence of a prior contract, lawful on its face,is sufficient to raise a dual presumption of majority,first that the Union had majority status when thecontract was executed and second that the majoritycontinued at least through the life of the contract.To rebut the foregoing presumption, Respondent mustdemonstrate either that the Union did not enjoy majoritysupport at the time of the refusal to bargain, or that therewas reasonable doubt based upon objective consider-ations for believing that the Union had lost its majoritystatus when bargaining was refused. Impressions. Inc., 221NLRB 389 (1975). Such an assertion, however, must beraised in a context free of unfair labor practices. In theinstant case, I conclude that any diminution of majoritysupport can be traced directly to Respondents' conductby which FIW admittedly unilaterally withdrew recogni-tion from the Union and JCIW began to work with theformer unit employees. Accordingly, I conclude that atno time herein did Respondents have a good-faith doubtas to the Union's majority status.Inherent in the General Counsel's position that Re-spondents violated Section 8(aX5) of the Act by with-drawing recognition from and by thereafter refusing tobargain with the Union is the proposition that Respond-ents neglected their bargaining obligation by failing and 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusing to notify and bargain with the Union with re-spect to the transfer of the unit employees from FIW toJCIW.Additionally, it is explicitly alleged that Respondentsunlawfully refused to bargain with the Union by havingunilaterally changed the terms and conditions of the or-namental iron employees.In The Bell Company, etc., et al., 225 NLRB 474, 482(1976), Administrative Law Judge Maloney, in hisBoard-approved Decision, noted that:...an alter ego ...is obligated to remedy allunfair labor practices committed by [its predeces-sor] and honor the contract which was in effect atthe time of transition of enterprise .... [F]ailureto do so ...amounts to a repudiation of a collec-tive-bargaining relationship, and as such, constitutesa violation of Section 8(a)(l) and (5) of the Act....See C & S Industries, Inc., 158 NLRB 454.As noted, Respondents admit that recognition hadbeen withdrawn from the Union. However, Respondents'post-hearing brief argues that the record is entirely bareof evidence supporting the allegation that unilateralchanges in working conditions were made. I disagree.During his cross-examination, Jerry testified that JCIWpaid the four employees who came from FIW 25 or 50cents more per hour than they received at FIW. There isno evidence that the wage rate had been negotiated be-tween Respondents and the Union. Additionally, it isclear that Respondents discontinued contributions to thecontractual benefit funds. I conclude that, by each of theforegoing acts, Respondents further violated Section8(a)(5) and (1) of the Act. Laramee's Transit, Inc., 224NLRB 56, 65 (1976), P. A. Hayes, Inc., 226 NLRB 236.In the circumstances herein, I also find that Respond-ents' conduct discriminated against the ornamental iron-workers in violation of Section 8(a)(3) of the Act. Re-spondents' conduct effectively deprived those employesof the benefits of their collective-bargaining agreement.See Herman Brothers Pet Supply, Inc., et al., 138 NLRB1087 (1962). St. Regis Paper Company, 239 NLRB 688,693 (1978). These findings and references to case authori-ty are based upon my conclusion that the record as awhole establishes a discriminatory motivation on the partof Respondents. Specifically, I find that the entire sce-nario of events was prompted by an express desire to ex-tricate FIW from its collective-bargaining obligations tothe Union. I find that the events herein portray a wellorchestrated and sophisticated method of accomplishingthat goal. No extensive analysis or discussion is neededto find such activity is unlawful under the Act whendone in the midst of an existing obligation to bargain.In sum, I find that the General Counsel has sustainedhis burden of proving each and every violation of Sec-tion 8(a)(5), (3), and (1) of the Act alleged in the Com-plaint.Upon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCLUSIONS OF LAW1. Farmingdale Iron Works, Inc., and Jerry CardulloIron Works, Inc., are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Jerry Cardullo Iron Works, Inc., is, and at all timesmaterial herein has been, an alter ego of FarmingdaleIron Works, Inc., and also a successor employer to FIW.3. Shopmen's Local Union No. 455, International As-sociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.4. A collective-bargaining agreement existed betweenFarmingdale Iron Works, Inc., and the Union effectiveJuly 1, 1975, through June 30, 1978, and between theUnion and Jerry Cardullo Iron Works, Inc., as an alterego of FIW.5. All production and maintenance employees engagedin the fabrication and/or manufacture of all ferrous andnonferrous metals, iron, steel, and other metal products,or in the manufacture of machinery and equipment, em-ployed by FIW and JCIW at their Farmingdale and Bay-shore, New York, shops, exclusive of office clerical em-ployees, guards and all supervisors as defined in the Act,constitute a unit appropriate for collective bargainingpursuant to Section 9(b) of the Act.6. By ending ornamental ironwork at the Farmingdalelocation, transferring that operation to the Bayshore lo-cation, and transferring the ornamental ironwork fromFIW to JCIW, Respondents discriminated against em-ployees and refused to bargain in good faith in violationof Section 8(a)(3), (5), and (1) of the Act.7. By refusing and failing to honor, maintain, and giveeffect to the collective-bargaining agreement of July 1,1975-June 30, 1978, among the parties, Respondents dis-criminated against employees and refused to bargain ingood faith in violation of Section 8(a)(3) and (1) of theAct.8. By unilaterally withdrawing recognition from theUnion Respondents refused to bargain in good faith inviolation of Section 8(a)(5) and (1) of the Act.9. By unilaterally changing wage rates and withhold-ing contractual benefit fund payments, Respondents dis-criminated against employees and refused to bargain ingood faith in violation of Section 8(a)(3), (5), and (1) ofthe Act.10. The aforesaid unfair labor practices affect com-merce and tend to lead, and have led, to labor disputesburdening and obstructing commerce and the free flowof commerce.THE REMEDYHaving found that FIW and JCIW have engaged, andare engaging, in certain unfair labor practices, I shall rec-ommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondents have refused to recog-nize and bargain with the Union, the recommendedOrder will provide that, upon request, they bargain col-lectively with the Union as the exclusive bargaining rep- FARMINGDALE IRON WORKS, INC.109resentative of the employees in the unit found appropri-ate herein.Inasmuch as I have found that Respondent failed andrefused to acknowledge the existence of the 1975-78 col-lective-bargaining agreement, a natural consequence ofthat dereliction is the deprivation from the employees ofnegotiated benefits. I find it appropriate, therefore, thatthe recommended Order provide for Respondents tomake all benefit fund contributions required by that con-tract to the Union on behalf of the employees who werein the bargaining unit for the appropriate period of time.Walter E. Heyman d/b/a Stanwood Thriftmart, 216NLRB 852 (1975); Harold W Hinson d/b/a Hen HouseMarket No. 3, 175 NLRB 596 (1969).I have found Respondent's failure to bargain as to thedecision to transfer unit work from FIW to JCIW consti-tutes an unlawful refusal to bargain. Thus, it is appropri-ate that the recommended Order require Respondents tocease and desist from unilaterally transferring unit workor otherwise making unilateral changes in unit employ-ees' terms and conditions of employment without con-sulting their designated bargaining agent.Normally, to ensure genuine bargaining over the deci-sion to transfer unit work from one location to another,the Board provides for restoration of the status quo ante.Stone & Thomas, 221 NLRB 573 (1975), and cases citedtherein. Such restoration customarily entails an orderthat the unit work unlawfully transferred be relocated toits former facility. I perceive no useful purpose for anorder of relocation in the instant matter. The record con-tains no evidence that the transfer from FIW to JCIWimposed any hardship upon the four affected unit em-ployees. At the time of the hearing, each remained in theemploy of JCIW and had maintained that position for atleast 15 months. I take official notice that the atlas mile-age distance between the Farmingdale and Bayshorefacilities is approximately 20 miles. Accordingly, theorder will give Respondents the option of not physicallyreturning the ornamental iron operations to the Farming-dale facility so long as Respondents comply with allother aspects of the remedial order. Weltronic Company,173 NLRB 235, fn. 1 (1968).In accord with Board practice and equitable consider-ations, the recommended Order will not require the re-scission of wage increases provided the unit employeeswhen they became employed by JCIW. Of course, ifthose wages were not as high as the negotiated wages inthe 1975-78 contract, then Respondents shall makewhole those employees for those losses suffered by fail-ure of Respondents to maintain the terms and conditionsof that collective-bargaining agreement. All reimburse-ment and make-whole directives of the instant recom-mended Order shall be with interest as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977).Finally, I conclude that the conduct herein found tobe unlawful is not so egregious as to warrant a broadorder. See Hickmott Foods Inc., 242 NLRB No. 177(1979). Accordingly, Respondents will merely be orderedto refrain from engaging in unfair labor practices by con-duct of a like or related manner to that by which theyhave been found to have violated the Act.Upon the foregoing findings of fact, conclusions oflaw, the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER4Respondents Farmingdale Iron Works, Inc., and JerryCardullo Iron Works, Inc., their officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive bargaining representative of the ornamentalironworkers in the unit found approrpiate herein with re-spect to wages, hours, and other terms and conditions ofemployment:(b) Unilaterally transferring unit work to other loca-tions or otherwise changing the wages, hours, and otherterms and conditions of employment of unit employeeswithout prior bargaining with the Union, or any otherlabor organization those employees may select as theirrepresentative.(c) Unilaterally withdrawing recognition from theUnion in an unlawful manner.(d) Unilaterally changing the wages, hours, and otherterms and conditions of employment of bargaining unitemployees.(e) Unlawfully refusing to honor and give effect to anyvalid collective-bargaining agreement between them andthe Union, or any other lawfully designated collective-bargaining representative.(f) In any like or related manner, interfering with, re-straining, or coercing their employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, recognize and bargain collectivelywith the Union as the exclusive bargaining representativeof their employees in the unit found appropriate with re-spect to wages, hours, and other terms and conditions ofemployment.(b) Apply the terms of the 1975-78 collective-bargain-ing agreement to their ornamental iron operations andemployees retroactively to July 1, 1975.(c) Upon request, bargain collectively in good faithwith the Union over the effects of the decision to trans-fer the ornamental operations from the Farmingdale tothe Bayshore facility. In this connection, Respondentsshall have the option of maintaining the ornamental oper-ations at the Bayshore facility so long as they complywith all other aspects of this Order.(d) Make whole all unit employees for all losses theymay have suffered as a result of Respondents' conductfound to be unlawful herein. This make-whole provisionshall be implemented in accordance with the formula setforth above in the section entitled "The Remedy."(e) Make all benefit fund payments to the Union as re-quired in the 1975-78 collective-bargaining agreement.I In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereloshall he deemed waived fr all purposes 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(g) Post at its Farmingdale and Bayshore, New York,facilities copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided by theI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-Regional Director for Region 29, after being duly signedby Respondents' representative, shall be posted by themimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are not al-tered, defaced, or covered by any other material.(h) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."